DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, 26, and 38-40 have been cancelled. Claims 41-42 have been added as new claims.  Claims 21-25, 27-37 and 41-42 are still pending in this application.  
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered. 
Response to Arguments Amendments
Applicant’s argument/remarks, on page 6, with respect to rejections to the claims      under 35 USC § 112(a) have been fully considered and are persuasive. Therefore, rejections to the claims under 35 USC § 112(a) have been withdrawn. The amendments overcome the rejection. However, see the new rejections in view of the new maned subject matter.   
Applicant’s argument/remarks, on pages 6-8, with respect to rejections to claims 21-25 and 27-37 under 35 USC § 103(a) have been fully considered but they are respectfully not persuasive. However, therefore, rejections to the claims have been changed/updated based on the amendments that broadened the scope of the claims. 	On pages 7-8, the Applicant argues:
“The Examination Guidelines provide several paths of reasoning for finding
obviousness; however, the Examiner has failed to particularly point out which of these paths the Examiner submits is achieved by the cited art and simply states that one of ordinary skill in the art before the effective filing date would have modified the cited art to achieve the claimed invention… The Examination Guideline paths include: A. Combining prior art elements according to known methods to yield predictable results; B. Simple substitution of one known element for another to obtain predictable results; C. Use of known technique to improve similar devices (methods, or products) in the same way; D. Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; E. "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; F. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; G. Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”. “In fact, the Examiner has failed to identify which skills, or which arts, the Examiner refers to when the Examiner broadly states, "one of ordinary skilled in the art", no less which path the one skilled in the art should apply in making a determination that the claims are obvious under 35 USC 103. Therefore, the Office has not met its burden”. The Examiner respectfully disagrees with the Applicant. 
	In response to the arguments above, The Examiner clearly teaches or suggests in each rejection that the obviousness path reasoning taken was path G. “Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”.  
	Moreover, the claimed subject matter of claim 21 encompasses/covers a plurality of arts such as wireless tracking, VR/AR systems, geolocation, data monitoring, data collection and storage, and Iot data aggregation.     
	The Applicant can easily understand which art is the rejection or each prior art directed too based on the problem being solved or which limitation is being taught by the cited reference. Schmirler is analogous art to the claimed subject matter of claim 21. Khudair is in the art of wireless tracking/localization. 
	Furthermore, In response to applicant's argument, it is not required to specify which art the cited reference belongs to or if is an analogous art of, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, each reference cited is reasonably pertinent to the particular problem with which the applicant was concerned.  For instance, Khudair is an analogous art of wireless tracking for localizing a user/device. Bliss is analogous art in the art of data monitoring, data collection and storage, and Iot data aggregation.        
	On page 8, the Applicant argues that:
	“Claim 21-22 amended…the new limitations are not described or suggested by the prior art”. The Examiner respectfully disagrees with the Applicant. 
	The terms are very broad and they were interpreted broadly in light of the specification. Schmirler teaches the limitations of claim 21 such as the server calculates future metrics of experiential sensors based upon as built data (in [0136], [0166] and [0188-0189]. Bliss teaches the limitation of claim 21 and 22 a server that calculates future metrics of experiential sensors based upon deployment objectives (see 0110-0111, 0113) and empirical data derived from the experiential sensor readings (see 0110, 0111, and 0113). 
	The new reference Lo was cited to teach the limitations of claims 41-42.
Claim interpretation
Claim 21 recites “wherein the server aggregates the experiential sensor readings from the plurality of buildings, and calculates future metrics of experiential sensors based upon: as built data, deployment objectives, and empirical data derived from the experiential sensor readings”. These limitations will be interpreted as:
 	--calculates future metrics of experiential sensors based upon: as built data by 
calculating future metrics of structure/building, repairs, usage, maintenance, length of service based on past repairs, usage or maintenance. In one case, length of service/useful life of a structure or equipment can be determined based on signals detected such as vibration, time served, trend of a signal.    
 	---calculates future metrics of experiential sensors based upon: deployment objectives by determining/calculating any of: power usage, utilities used,…product throughput…and equipment Performance measurement, a level of energy efficiency; a power usage, utilities used,…product throughput…equipment Performance measurement, a level of energy efficiency; a level of water consumption; mean time between failure for equipment included in the residential structure; mean time between failure for appliances installed in the structure based on measured data, then it meets the limitation.   
 	--calculating future metrics of experiential sensors based upon: empirical data derived from the experiential sensor readings by calculating product throughout, equipment performance, cycles of operation of a machine, cycles of operation of an appliance, power usage, man hours for repair, predict maintenance based on measured data, future power usage, future temperature, energy efficiency, total yield, any performance calculated based on sensor measurements.   
	As previously stated, the term “building” has been interpreted in the broadest reasonable interpretation (“BRI) and in light of the specification. 
 	The term building has been broadly interpreted as facility, building, house, residence or residential property. The limitation of claim 21 “an electronic sensor to measure a first state within the structure,” has been interpreted as measuring any variable (examples of variables includes temperature, electricity, cycles of machines, vibration and so on; also, see [0017]) of components within a structure (the components include pipes, equipment, walls, or any machine within the structure). 

	Metrics has been interpreted as: “Performance" as used herein may include one or more of metric of an Objective or any predicted value of a measurement/metrics based on history collected data. Metrics is suggested as: measurements of temperature, energy efficiency, total quality, total cost of operation, total yield, (see [0091] or any measured data by a sensor.    
	The claimed electronic sensor in claim 21 has been interpreted as a wearable devices/headset/phone/tablet/smart device in connection with a sensor, wherein the wearable device collects and retrieves sensor data/experiential data and the system includes this experiential data in a model (see [0012]). The instant invention is related a headset (fig. 3h) or smart device (tablet or phone) that displays measured data and AV/AR models. The elevation and distance calculation, triangulation, position an orientation is with respect to the wearable device and not with respect to current sensor located within an internal device in a wall or appliance.
Claim objections
Claim 21 is objected to because of the following informalities:
Claim 21 line 2 recites “installed buildings”. It should be -- installed in buildings--

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25, 27-37 and 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	 Claim 21 recites “wherein the server aggregates the experiential sensor readings from the plurality of buildings, and calculates future metrics of experiential sensors based upon: as built data, deployment objectives, and empirical data derived from the experiential sensor readings”. These limitations lack of sufficient support in the original disclosure. 
	For instance, the Applicant did not point explicit support for the claimed subject matter and the nature of the invention and the disclosure does not seem to have 
	   For instance, the limitation “calculates future metrics of experiential sensors based upon: as built data” lacks of sufficient support in the original disclosure.  The limitation requires calculating future metrics/performance of the sensors instead of: based on the sensors or based on collected data. The Examiner did not find support for the limitations as claimed in the disclosure.
	Then, the disclosure suggests calculating or predicting performance of equipment/appliances, structures, a building/property, a model (see 0011, 0024, 0026, 0050, 0073, 0135) based on collected data/sensors but not for sensors. 
 	However, the published disclosure defines or exemplifies the terms of the limitation above as follows:
	Metrics: “Performance" as used herein may include one or more of metric of an Objective.  
	Experiential sensors: “include temperature, power usage, utilities used, consumables, product throughput, equipment settings, and equipment Performance measurement, visual and audible data (see 0086, 0225)”.  
	As built data: 0012 As built data may include one or more of: fabrication of the residential structure; repair; maintenance; upgrades; improvements; and work order execution associated with the residential; 0016 Relevant As Built Features may include features for which relevancy may seem obvious, such as, for example, one or more of: number of baths; number of plumbing fixtures; type of plumbing fixtures; use bath tubs versus of showers; number of bedrooms; type of water disposal (i.e. sewer or [0019] “Exemplary data may include as built locations of structural components (studs, headers, doorways, windows, rafters etc.); HVAC, electrical, plumbing, appliances, equipment, etc. Virtual repair may include "how to" instructions and video, technical publications, aggregated of similar repair orders and the like. An onsite technician may verify correct location of an equipment unit based upon GPS, triangulation, direction determinations”; [0024] “As built data may include modifications to a Residential Property that are made during a construction phase, and/or during a deployment phase, of a Residential Property life cycle. Similarly, as used data may include details quantifying one or more of: usage, maintenance, repairs and improvements performed on the Residential Property”; [0053] “actual "as built" imagery and location
Data…Exemplary data may include as built locations of structural components (studs, headers, doorways, windows, rafters etc.); HVAC, electrical, plumbing, appliances, equipment” …; 0076 0077 As Built and "as built" as used herein refers to details of a structure associated with a specific location within a structure or parcel and empirical data captured in relation to the specific location. etc. "As Built Features" as used herein refers to a feature in a virtual model or AVM that is based at least in part upon empirical data captured at or proximate to the location of the feature. Examples of As Built Features include placement of structural components such as a wall, doorway, window, plumbing, electrical utility, appliance and/or improvements to a parcel, such as a well, septic, electric or water utility line, easement, berm, pond, wet land, retaining wall, driveway, right of way and the like”.
future (emphasis added herein) metrics/performance of experiential sensors as described including temperature, power usage, utilities used, consumables, product throughput, equipment settings, and equipment Performance measurement, visual and audible data) based on as build data as described/defined above such as fabrication of the residential structure, repair; maintenance; upgrades; improvements…, studs, headers, doorways, windows, rafters, and so on. Therefore, the claim(s) contains the subject matter above which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As stated above, claim 21 further recites “calculates future metrics of experiential sensors based upon deployment objectives. As stated above, these limitations lack of sufficient support in the original disclosure. 
	Deployment objectives are defined or exemplified as: 
 	0082 "Deployment Objective" as used herein shall mean one or more subject of concern related to a use of a residential structure included in an AVM. 
	0099 “a Deployment Objective may include one or more of: a level of energy efficiency; a level of water consumption; mean time between failure for equipment included in the residential structure; mean time between failure for appliances installed in the structure; a threshold period of time between repairs on the residential structure; a target market value for a Residential Property; a target lease or rental value for a Residential Property; a cost of financing for a Residential Property; Total Cost of ownership of a Residential Property; Total Cost of Deployment of a Residential Property or other quantifiable aspect”; [0100] In some embodiments, Deployment Objectives may be related to a fungible item, such as a measurement of energy (KWH of electricity, gallon of fuel oil, cubic foot of gas, etc.); man hours of work; trade medium (i.e. currency, bitcoin, stock, security, option etc.); or other quantity. Relating multiple disparate Deployment Objectives to a fungible item allows disparate Objectives to be compared for relative value”.
	Therefore, the disclosure does not teach calculations, algorithm, steps or merely sufficient disclosure found in the disclosure clearly describing the steps, algorithms, or examples to calculate future (emphasis added herein) metrics/performance of experiential sensors as described including temperature, power usage, utilities used, consumables, product throughput, equipment settings, and equipment Performance measurement, visual and audible data) based on deployment objectives as described above such as a target market value for a Residential Property; a target lease or rental value for a Residential Property; a cost of financing for a Residential Property; Total Cost of ownership of a Residential Property; Total Cost of Deployment of a Residential Property or other quantifiable aspect, .. trade medium (i.e. currency, bitcoin, stock, security, option etc.). 
 	Therefore, the claim(s) contains the subject matter above which was not described in the specification in such a way as to reasonably convey to one skilled in 
	For purposes, of Examination this limitation will be interpreted in the broadest reasonable interpretation in light of the specification as:  
	calculates future metrics of experiential sensors based upon deployment objectives by determining/calculating power usage, utilities used,…product throughput…and equipment Performance measurement, a level of energy efficiency; a level of water consumption; mean time between failure for equipment included in the residential structure; mean time between failure for appliances installed in the structure; a threshold period of time between repairs on the residential structure. In other words, if the system is capable of calculating/predicting/estimating future  power usage, utilities used,…product throughput…equipment Performance measurement, a level of energy efficiency; a level of water consumption; mean time between failure for equipment included in the residential structure; mean time between failure for appliances installed in the structure based on measured data, then it meets the limitation.   
	The Applicant can point out explicit support and interpretation of each embodiment that teaches or suggests the claimed subject matter of claim 21 or dependent claims below as pointed out above.
	 As to claim 21-25, 27-37, and 41-42 are rejected for the same reasons mutatis mutandis as their parent claims since they inherit the same error.
Claim 27, further recites “wherein the first state comprises a vibration measured with an accelerometer”. These limitations lack of sufficient support in the original disclosure when combined with the limitations of claim 21. 
 	For instance, claim 27 when combined with claim 21 recites, “each building comprises an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon as built data, deployment objectives, and empirical data derived from the experiential sensor readings, wherein the first state comprises a vibration measured with an accelerometer”. This combination of limitations lack of sufficient support in the original disclosure. 
	For purposes of examination claim 27 would be interpreted as:
 	--each building comprises an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon empirical data derived from the experiential sensor readings, wherein the first state comprises a vibration measured with an accelerometer--. One embodiment example is predicting maintenance or condition or possible failure of an appliance or equipment based on noise or vibration.
	Claim 28, further recites “wherein the first state comprises a temperature measured with a sensor located within the building”. These limitations lack of sufficient support in the original disclosure when combined with the limitations of claim 21. 
 	For instance, claim 28 when combined with claim 21 recites, “each building comprises an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon as built data, deployment objectives, and empirical data derived from the experiential sensor readings, wherein the first state comprises a temperature measured with a sensor within the building”. This combination of limitations lack of sufficient support in the original disclosure.   
	For purposes of examination claim 28 would be interpreted as:
 	--each building comprises an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon empirical data derived from the experiential sensor readings, wherein the first state comprises a temperature measured with a sensor located within the building--. One embodiment example is predicting temperature in areas/rooms or power usage based on temperature. 
	Claim 29, further recites “wherein the first state within the building comprises a measurement of electrical current supplied to equipment installed in the building”. These limitations lack of sufficient support in the original disclosure when combined with the limitations of claim 21. 
	For instance, claim 29 when combined with claim 21 recites, “an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon as built data, deployment objectives, and 	empirical data derived from the experiential sensor readings, wherein the first state within the building comprises a measurement of electrical current supplied to equipment installed in the building”.   This combination of limitations lack of sufficient support in the original disclosure. 
 	For purposes of examination claim 29 would be interpreted as:
empirical data derived from the experiential sensor readings, wherein the first state within the building comprises a measurement of electrical current supplied to equipment installed in the building--. One embodiment example is predicting power usage based on power/electrical current. 	
	Claim 30, further recites “wherein the first state comprises a number of cycles of operation of equipment installed in the building”. These limitations lack of sufficient support in the original disclosure when combined with the limitations of claim 21. 
	For instance, claim 30 when combined with claim 21 recites, “an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon as built data, deployment objectives, and 	empirical data derived from the experiential sensor readings, wherein the first state comprises a number of cycles of operation of equipment installed in the building”. This combination of limitations lack of sufficient support in the original disclosure. 
 	For purposes of examination claim 30, would be interpreted as:
 	--each building comprises an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon empirical data derived from the experiential sensor readings, wherein the first state comprises a number of cycles of operation of equipment installed in the building--. One embodiment example is predicting yield, throughput, maintenance based on cycles, and so on. 
 	Claim 31, further recites “wherein the first state comprises a number of cycles of operation of an appliance installed in the building”. These limitations lack of sufficient support in the original disclosure when combined with the limitations of claim 21. 
	For instance, claim 31 when combined with claim 21 recites, “an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon as built data, deployment objectives, and 	empirical data derived from the experiential sensor readings, wherein the first state comprises a number of cycles of an appliance installed in the building”. This combination of limitations lack of sufficient support in the original disclosure. 
 	For purposes of examination claim 31, would be interpreted as:
 	--each building comprises an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon empirical data derived from the experiential sensor readings, wherein the first state comprises a number of cycles of operation of an appliance installed in the building--. One embodiment example is predicting yield, throughput, maintenance based on cycles, and so on of an appliance or equipment. 
 	Claim 32, further recites “wherein the first state within the building comprises a measurement of electrical current supplied to an appliance installed in the building”. These limitations lack of sufficient support in the original disclosure when combined with the limitations of claim 21. 
as built data, deployment objectives, and 	empirical data derived from the experiential sensor readings, wherein the first state within the building comprises a measurement of electrical current supplied to an appliance installed in the building”.   This combination of limitations lack of sufficient support in the original disclosure. 
 	For purposes of examination claim 29 would be interpreted as:
 	--each building comprises an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon empirical data derived from the experiential sensor readings, wherein the first state within the building comprises a measurement of electrical current supplied to an appliance installed in the building--. One embodiment example is predicting power usage based on power/electrical current.
 	Claim 33, further recites “wherein the first state comprises a vibration associated with movement of an occupant of the building”. These limitations lack of sufficient support in the original disclosure when combined with the limitations of claim 21. 
	For instance, claim 33 when combined with claim 21 recites, “an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon as built data, deployment objectives, and 	empirical data derived from the experiential sensor readings, wherein the first state comprises a vibration associated 
 	For purposes of examination claim 33 would be interpreted as:
 	--each building comprises an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon empirical data derived from the experiential sensor readings, wherein the first state comprises a vibration associated with movement of an occupant of the building--. One embodiment example is predicting maintenance based on vibration.
	Claim 36, further recites “wherein the first state comprises a heat sensor scan of a portion of the building”. These limitations lack of sufficient support in the original disclosure when combined with the limitations of claim 21. 
	For instance, claim 36 when combined with claim 21 recites, “an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon as built data, deployment objectives, and 	empirical data derived from the experiential sensor readings, wherein the first state comprises a heat sensor scan of a portion of the building”.   This combination of limitations lack of sufficient support in the original disclosure. 
 	For purposes of examination claim 36 would be interpreted as:
 	--each building comprises an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon empirical data derived from the experiential sensor readings, wherein the first state comprises a heat sensor scan of a portion of the building --. 
  	Claim 37, further recites “wherein the first state comprises an infrared scan”. These limitations lack of sufficient support in the original disclosure when combined with the limitations of claim 21. 
 	For instance, claim 37 when combined with claim 21 recites, “an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon as built data, deployment objectives, and 	empirical data derived from the experiential sensor readings, wherein the first state comprises an infrared scan”. This combination of limitations lack of sufficient support in the original disclosure. 
 	For purposes of examination claim 36 would be interpreted as:
 	--each building comprises an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state, server calculates future metrics of experiential sensors based upon empirical data derived from the experiential sensor readings, wherein the first state comprises an infrared scan--.  	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 29-32, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al (US 20180130260) in view of Khudhair et al (Wireless Indoor Localization Systems and Techniques: Survey and Comparative Study) (this reference was cited in the IDS), and Bliss et al (US 20170351226).
 	As per claim 21, Schmirler teaches apparatus for aggregating metrics of sensors installed in buildings to predict future experiential data (see Fig. 2 the apparatus 206 is part of a system; also, see Fig. 6 apparatus or system for collecting and aggregating data of equipment of buildings/facilities; [0062] “historical data” indicates aggregated data;  [0064] “Device interface component 314 can be configured to exchange information between the VR/AR presentation system 302 and one or more on-premise industrial devices ( e.g., industrial controllers, telemetry devices, motor drives, quality check systems, industrial safety systems, etc.), cameras, or data collection devices ( e.g., industrial data historians), located at one or more industrial plant facilities. The device interface component 314 can directly access the data generated by these on-premise industrial devices and systems via the one or more public and/or private networks in some embodiments. Alternatively, device interface component 314 can access the data on these on-premise devices via a proxy or gateway device that aggregates the data from multiple industrial devices for migration to the cloud platform via the device interface component. The data received by the device interface component 314”; also, see [0076] collects live and historical data and [0081] “Using some or all of these techniques, device interface component 314 can discover and collect operational, status, and configuration data relating to operation and health of industrial automation systems across a facility, as well as higher-level business data from devices on an office or IT network. This collected plant data 610 can be stored in memory associated with the VR/ AR presentation system 302 (e.g., memory 322) and used by rendering component 308 to populate virtual and augmented reality presentations with live or historical data”, [0089] and [0170] “the wearable appliance 206, working in conjunction with system 302, can be used to perform asset tracking functions”. thus, a system that collects/aggregates data from sensors in buildings. [0166] predict “perform
predictive analytics to estimate asset maintenance or replacement schedules, or other such function”);
	A server hosting an augmented virtual model (see Figs. 8-11 AV/AR models; also, see [0073] and [0075] “presentation system 302 can be implemented on a web server, allowing wearable appliance 206 to invoke VR/AR presentations via an Internet connection”), said computer server comprising a first memory (see memory 322); also, see [0050] “VR/ AR presentations generated by the
system can comprise three-dimensional (3D) holographic views of a plant facility or a location within a plant facility (e.g., a work area, a production line, etc.). The holographic views can be delivered to a wearable visualization computer, which renders the 3D view as a function of the user's current location and/or orientation”);
	a plurality of buildings each comprising ([0064] “one or more industrial plant facilities”):  
(see [0090] “…In some embodiments, location and orientation component 410 can leverage global positioning system (GPS) technology to determine the user's absolute location…” the wearable device 206 is or includes the GPS device/component); 
	b) a processor in logical communication with the global positioning system device (see Fig. 4 processor 420 is in communication with location and orientation component 410 that includes the GPS device/component);
	c) an altimeter to calculate an elevation of a point of measurement (see [0090] “see [0090] “Location and orientation component 410 can also include orientation sensing components that measure the wearable appliance's current orientation in terms of the direction of the appliance's line of site, the angle of the appliance relative to horizontal, etc.”; also, see [0091] “the direction and angle of the viewing perspective of the VR presentation is a function of the first user's location and orientation”);
	d) an electronic sensor to measure experiential data within the building and provide experiential sensor readings as a first state (see Fig. 2 and 5-6 the electronic sensor comprises the wearable device in connection with the sensor and the wearable device reads and displays the sensor data; see [0045] “input devices can include telemetry devices (e.g., temperature sensors, flow meters, level sensors, pressure sensors, etc.); also, see [0056] “For example, if the user's current view encompasses a real or virtualized motor-driven conveyor and a motor drive that controls the motor, the presentation system may superimpose a current operating status of the motor drive (e.g., a current speed, a fault condition, an operating mode, etc.) near the image or view of the motor drive as perceived by the user. if the user is currently viewing a die-cast furnace, the presentation system may superimpose a current furnace temperature near the view of the furnace”; also, see [0089] cycle times; also, see [0056] “If the user is currently viewing a die-cast furnace, the presentation system may superimpose a current furnace temperature near the view of the furnace”; also, see [0107], [0137-0138], [0143], [0155], [0164]; also, see [0136] “Imaging analysis of the video data 1412 can also be used to detect improper machine movements (e.g., over-stroking or under-stroking, excessive vibration, etc.), presence of excessive smoke levels, or other events indicative of a possible maintenance issue”; also, see [0170] “sensors”; also, see [0172] “data is received from a set of industrial assets installed an industrial facility.  The data can comprise, for example, operational or status data received from industrial controllers, motor drives, telemetry devices, sensors, or other such industrial devices”); and
	e) a digital storage additionally in logical communication with said processor and storing code executable on demand to cause the processor to (see Fig. 4 memory 422 of the wearable appliance or memory 322 of the VR presentation system):
	 	(e1) determine a geographic position of the building based upon a geospatial determination of the global positioning system device proximate to the building (see [0090] “In this regard, the location and orientation component 410 of wearable appliance 206 can be configured to determine a current geographical location of the appliance 206. In some embodiments, location and orientation component 410 can leverage global positioning system (GPS) technology to determine the user's absolute location, or may be configured to exchange data with positioning sensors located within the plant facility in order to determine the user's relative location within the plant”);
 		(e2) identify a digital model of the building based upon the geographic position of the building (see [0005] “generating, by the system, augmented reality presentation data that renders, on the wearable appliance, an augmented reality presentation based on the workflow data, the identity data, the location data, and the orientation data”; also, see [0050] and [0070]), the digital model comprising virtual representation of structural components included in the building (see [0050 and [0090] the location of the wearable device 206 is determined via GPS; the server determines/receives the location of the device 206 and retrieves, then the server rendering components generates plant models 524 associated with the geolocation; also, see [0091] “Location and orientation data 606 is used by VR/AR presentation system 302 to both control how human icons 808a and 808b are rendered on a user's VR/AR presentation, as well as to control the point of view of the VR/AR presentation as a whole” see Fig. 8; also, see [0050] “VR/AR presentations generated by the system can comprise three-dimensional (3D) holographic views of a plant facility or a location within a plant facility (e.g., a work area, a production line, etc.).  The holographic views can be delivered to a wearable visualization computer, which renders the 3D view as a function of the user's current location and/or orientation.  The system can render a scaled down view of the factory floor area, which affords the user an external overview of the area”; also, see Figs. 9-11 structural aspects of a commercial structure/industrial facility”; also, see [0085] “The plant models 524 also define the physical relationships between the industrial assets, including relative positions and orientations of the assets on the plant floor, conduit or plumbing that runs between the assets, and other physical definitions”; also, see Fig. 8 pipe/plumbing is included in the models; also, see [0087] “In general, the VR/AR presentations rendered by wearable appliances 206 provide surrounded virtual renderings that encompass the user's entire field of view, and transition their line of sight or perspective as the user's location and orientation change”); 
 		(e3) reference multiple positioning reference devices deployed within the building, at respective fixed locations, (see [0090] “In some embodiments, location and orientation component 410 determine the user's absolute location, and is configured to exchange data with positioning sensors located within the plant facility in order to determine the user's relative location within the plant”),
 		 (e4) measure a distance to (see [0090] “In some embodiments, location and orientation component 410 can leverage global positioning system (GPS) technology to determine the user's absolute location, or may be configured to exchange data with positioning sensors located within the plant facility in order to determine the user's relative location within the plant”, thus, in order to determine the position and orientation of the wearable device with respect to an equipment being measured or monitored, a distance between the positioning devices and the wearable device must be calculated; also, see [0140] “an identification of which users are within a defined distance from the source of the issue (e.g., based on analysis of the location and orientation data 606 received from the wearable appliances 206), or other such considerations”);
		(e5) calculate a position within the building of the electronic sensor (see [0090] “In this regard, the location and orientation component 410 of wearable appliance 206 can be  configured to determine a current geographical location of the appliance 206”), 
	 	(e6) specify a location of the first state within the building via reference to the position of the electronic sensor and the elevation of the electronic sensor (also, see [0091] “For example, a first user may be viewing a VR presentation of an industrial area (e.g., the external presentation depicted in FIG. 8) via the user's wearable appliance 206.  Rendering component 308 receives location and orientation data 606 generated by the first user's wearable appliance, and renders the presentation on the wearable appliance in accordance with the first user's current location and orientation.  In particular, the direction and angle of the viewing perspective of the VR presentation is a function of the first user's location and orientation”, the user specifies a location of a measurement as shown in Fig. 8 by simply moving his head towards a direction and orientation of desire; also, see [0092] “For example, if the user's wearable appliance 206 is currently presenting the view depicted in FIG. 8, and the user moves forward and slightly to the left, the rendering component 308 will transition to the view depicted in FIG. 9”, a movement is an indication/specify of interest from a first position/location (a position or point is implicitly taught as an xy or xyz position). also, see [0182] “updating values of operational and status data rendered on or near virtualized industrial assets within the user's line of sight, as well as changing the perspective or line of sight of the presentation in accordance with changes in the user's orientation (e.g., moving forward or backward, or turning his or her head left or right)”; also, see Fig. 13 a user indicates/specifies a Z direction of interest/location by looking and moving towards the barcode 1306);
	e7) record a time designation for the step of measuring the first state within the building ([0046] “captured time series data that is collected during operation of the automation system (e.g., status information for multiple points in time, diagnostic occurrences, etc.)” ; also, see [0089] “percentage of machine availability over time, product quality statistics, cycle times, overall downtime or runtime durations (e.g., accumulated or per work shift), or other such statistics”; also, see [0123] “the system 302 can collect video (or audio-video) data from one or more cameras distributed throughout the plant environment, and integrate selected sets of this video data with a VR/AR presentation... such that the video data 1412 from each camera is tagged with identification information indicating the source video capture device 1414, time stamp information indicating a time at which each frame of the video data 1412 was recorded, and optionally the plant facility and work area recorded by the video data 1412; also, see [0134]-[0136] monitored events using cameras can be time and dated, see 0134 “the stored video data corresponding to the identified video capture device 1414 and the indicated date and time);
	(e8) repeat steps (e7) over time to record experiential sensor readings of the building (see “machine availability over time, product quality statistics, cycle times, overall downtime or runtime durations (e.g., accumulated or per work shift), or other such statistics”; also, see [0123] and [0134-0136]; [0062] “historical data” indicates recorded data over time;  also, see [0076] and [0081] “Using some or all of these techniques, device interface component 314 can discover and collect operational, status, and configuration data relating to operation and health of industrial automation systems across a facility, as well as higher-level business data from devices on an office or IT network. This collected plant data 610 can be stored in memory associated with the VR/ AR presentation system 302 (e.g., memory 322) and used by rendering component 308 to populate virtual and augmented reality presentations with live or historical data”, [0089] and [0170] “the wearable appliance 206, working in conjunction with system 302, can be used to perform asset tracking functions); and 
	(e9) communicate the record of experiential sensor readings to the server (see Fig. 6A the sensor readings collected are  passed to the device component 314 which is part of virtual and augmented reality presentation system 302 (also referred to herein as VR/AR presentation system), see 0058; the system 302 is implemented in the server, see [0073] and [0075]; also, see [0064] “Device interface component 314 can be configured to exchange information between the VR/AR presentation system 302 and one or more on-premise industrial devices ( e.g., industrial controllers, telemetry devices, motor drives, quality check systems, industrial safety systems, etc.), cameras, or data collection devices (e.g., industrial data historians), located at one or more industrial plant facilities”);
	Wherein the server aggregates the experiential sensor readings (see [0081] “This collected plant data 610 can be stored in memory associated with the VR/ AR presentation system 302 (e.g., memory 322) and used by rendering component 308 to populate virtual and augmented reality presentations with live or historical data”) and calculates future metrics of experiential sensors based upon as built data (this limitation has been interpreted in the BRI as calculates future metrics of experiential sensors based upon: as built data by calculating future metrics of structure/building, repairs, usage, maintenance, length of service based on past repairs, usage or maintenance. In one case, length of service/useful life of a structure or equipment can be determined based on signals detected such as vibration, time served, trend of a signal. Thus, see Schmirler [00166] “predict “perform predictive analytics to estimate asset maintenance or replacement schedules, or other such function”, this suggest future metrics such as maintenance based on at least as build data; also, see [0136] “As in the case of human detection, jam events may be detected based on imaging analysis of the video data 1412, or using other video analysis techniques. Imaging analysis of the video data 1412 can also be used to
detect improper machine movements ( e.g., over-stroking or under-stroking, excessive vibration, etc.), presence of excessive smoke levels, or other events indicative of a possible maintenance issue”; also, see [0188]-0189] maintenance issue or concern based on collected data), (see claim interpretation above; this has been interpreted as calculates future metrics of experiential sensors based upon: deployment objectives by determining/calculating any of: power usage, utilities used,…product throughput…and equipment Performance measurement, a level of energy efficiency; a level of water consumption; mean time between failure for equipment included in the residential structure; mean time between failure for appliances installed in the structure; a threshold period of time between repairs on the residential structure”. In other words, if the system is capable of calculating/predicting/estimating future power usage, utilities used,…product throughput…equipment Performance measurement, a level of energy efficiency; a level of water consumption; mean time between failure for equipment included in the residential structure; mean time between failure for appliances installed in the structure based on measured data, then it meets the limitation) 
	While Schmirler teaches using positioning devices/sensors including GPS and positioning devices within a facility to determine a location and orientation of a smart device, and generating VR/AR models of commercial structure and its components being viewed by the user using the smart device based on the location of the user (see [0122]), Schmirler does not explicitly teach e3) at least one of the multiple position calculates future metrics of experiential sensors based upon deployment objectives and empirical data derived from the experiential sensor readings.
 	Khudhair teaches an indoor localization system (see page 392 1 introduction  lines 1-18) comprising at least three positioning devices deployed within a building/residential structure (see page 393 2.1 “The use of geometric characteristics of triangles to achieve or estimate the location of person or objects it’s called-Triangulation and can be divided into: lateration and angulation as shown in Figure 1. Lateration estimates the position of an object by measuring its distances from multiple reference points. So, it is also called range measurement techniques. Instead of measuring the distance directly using received signal strengths (RSS), time of arrival (TOA) or time difference of arrival (TDOA) is usually measured, and the distance is derived by computing the attenuation of the emitted signal strength or by multiplying the radio signal velocity and the travel time”; also, see Fig. 5 three positioning devices are used; also, see page 395 first paragraph (2.5 lateration); also, see ) at least one of the multiple position reference position reference devices comprises a Wi-Fi device (see page 396 Fig. 7-8  three wireless positioning devices are used and their signal transmission are used for locating the object; also, see page 398 “4. existing wireless indoor localization system… In this paper, we adopt the wireless technologies scheme, also addressing their positioning algorithms and their application situation”; also, see page 402 “Using Wi-Fi in indoor positioning and navigation systems depends on knowing a list of wireless routers that are available in an area in which the system operates in”; also, see page 407 Wi-Fi technology combined with triangulation flor localization purposes), measure a distance to at least three of the multiple positioning reference devices from a mobile device (see page 393 2.1 “time of arrival (TOA) or time difference of arrival (TDOA) is usually measured, and the distance is derived by computing the attenuation of the emitted signal strength or by multiplying the radio signal velocity and the travel time”; also, see Fig. 5 and page 395 first paragraph (2.5 lateration)), calculate a position (see page 405 5th paragraph “After the clarity of indoor localization(positioning, tracking)”) within the building based upon a relative distance of the at least three positioning reference devices to the mobile device and a triangulation calculation (see page 393 2 “wireless indoor localization techniques…”, localization is positioning;  page 393 2.1 Triangulation Technique The use of geometric characteristics of triangles to achieve or estimate the location of person or objects it’s called-Triangulation and can be divided into: lateration and angulation as shown in Figure 1. Lateration estimates the position of an object by measuring its distances from multiple reference points”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler’s invention to include an indoor localization system comprising at least three positioning devices,  wherein at least one of the at least three positioning reference devices comprises a Wi-Fi device,  measure a distance to at least three of the multiple positioning reference devices from a mobile device/electronic sensor, calculate a position within the building based upon a relative distance of the at least three positioning reference devices to the mobile device/electronic sensor and a triangulation a calculation as taught by Khudhair in order to provide a more accurate localization system when a person is indoors based on the detection of the mobile device (GPS positioning system is not so accurate when indoors. However, combining external localization using GPS and internal localization provides a more robust and more accurate localization system) to find the position of a person or object inside a residential building  (see page 392 “Indoor localization system is a system that attempts to find the accurate position of the person and object inside a building, mall”; also, see page 393 “2. Wireless indoor location techniques… Triangulation positioning techniques can provide absolute, relative and proximity position information”; also, see page 393 “2.1 triangulation technique…”). 	 
	While Schmirler teaches determining, monitoring, and displaying performances of a plurality of components within one or more facilities (see Fig. 8, 9, 10, and 11 and see [0064] “one or more industrial plant facilities”) and providing information to a user recommendations for optimizing the components (see [0065] and [0159]), Schmirler-Khudhair still does not explicitly teach (e9) Wherein the server aggregates the calculates future metrics of experiential sensors based upon deployment objectives and empirical data derived from the experiential sensor readings (see BRI interpretation above ).
	However, Bliss teaches a system comprising a server comprising a maintenance system components executed in the server and comprising aggregating experiential sensor readings from a plurality of buildings (see [0062] “the diagnosis and maintenance system 302 may be implemented on a web server, allowing client devices to remotely search the federated data model 202 or to access analysis results via a web connection”; also, see [0102] “With data from multiple industrial facilities brought together under the cloud-based federated data model 202, searches submitted to the data model (e.g., via the device interface component 318 and implemented by the search component 310) can return results from multiple plants, and aggregate these results as needed, depending on the nature of the search. This can be particularly useful for searches performed from the corporate level of the industrial enterprise...; also, see Fig. 4-5 and [0106] data from equipment from plurality of facilities is collected and aggregated to determine the best performance of the equipment from several facilities”), and  calculates future metrics of experiential sensors based upon deployment objectives (see BRI interpretation above if the system is capable of calculating/predicting/estimating future  power usage, utilities used,…product throughput…equipment Performance measurement, a level of energy efficiency; a level of water consumption; mean time between failure for equipment included in the residential structure; mean time between failure for appliances installed in the structure based on measured data, then it meets the limitation; and see Bliss [0110] “Performance trends, propensity for device failures, downtime patterns, energy consumption”) and empirical data derived from the experiential sensor readings (see BRI above, if the system calculates product throughout, equipment performance, cycles of operation of a machine, cycles of operation of an appliance, power usage, man hours for repair, predict maintenance based on measured data, future power usage, future temperature, energy efficiency, total yield, any performance calculated based on sensor measurements, then it meets the limitation; in [0110] Each group can comprise data from multiple industrial enterprises and customers, so that analysis component 314 can identify configuration-specific performance trends, propensity for device failures, downtime patterns, energy consumption, operating costs, or other such performance metrics as a function of the configuration aspect selected as the grouping criterion”, propensity or trends suggests future metrics; also, see [0111] and [0113] “The performance metric of interest may be, for example, product output or production rate, total or average machine runtime, product quality, energy or material consumption, operating costs, average number of system abnormal conditions, or other such performance indicators.).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler-Khudhair’s as taught above to a server comprising calculates future metrics of experiential sensors based upon deployment objectives and empirical data derived from the experiential sensor readings as taught by Bliss in order to determine the performance of a particular equipment and compare the performance to other similar equipment devices in different building in order to improve performance of the equipment or its components (see [0045] “to compare performance metrics for similar machines or industrial systems at different plant facilities.  For example, a cloud-based analytics service can identify similar machines or workcells at different plant facilities, and compare the relative performance of these machines.  Further analysis can determine which location is achieving the best performance metrics for the machine, and identify factors that may contribute to that machine's superior performance (e.g., a particular operator workflow, configuration settings, maintenance schedules, firmware versions, programming changes etc.).  The system can then generate recommendations for bringing similar assets at other locations in line with the best performing version of the asset”; also, see [0056] and [0071]; also, see Fig. 4 and see [0117] and [0118]; (see [0004] “recommendation data based on a result of the comparative analysis, wherein the recommendation data identifies a recommended modification to one or more of the automation systems determined to improve a performance metric”; also, see [0051] executing the recommendation will improve the performance of the facilities; also, see [0116]).
	As per claim 22, Schmirler-Khudhair-Bliss teaches the apparatus of claim 21, Schmirler does not explicitly teach wherein the wherein the server additionally aggregates empirical data across multiple structures (sensor data of different buildings/equipment/appliances is accumulated/collected) and organizes the structures into pools to mitigate risk of anomalies during calculation of future performance (this is an intended result of grouping or classifying the type of sensor data in buildings/equipment/appliances. For instance, temperature is grouped in temperature corresponding to same type of device or rooms. Vibrations are grouped corresponding to same equipment/appliance).
	However, Bliss further teaches the server additionally aggregates empirical data across multiple structures (sensor data of different buildings/equipment/appliances is accumulated/collected) and organizes the structures into pools to mitigate risk of anomalies during calculation of future performance (see [0110] “Grouping component 1406 can group the data according to any suitable asset configuration variable, including but not limited to device model, device configuration settings, firmware version, software code executed on one or more industrial devices comprising the industrial assets, or other variable asset characteristics. Grouping the application-specific data in this manner results in N groups of data, where each group comprises data collected from multiple similarly configured industrial assets/devices that perform a specific industrial application within a specified industry or vertical. Each group can comprise data from multiple industrial enterprises and customers, so that analysis component 314 can identify configuration-specific performance trends, propensity for device failures, downtime patterns, energy consumption, operating costs, or other such performance metrics as a function of the configuration aspect selected as the grouping criterion”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler-Khudhair-Bliss’ combination as taught above to include the server additionally aggregates empirical data across multiple structures and organizes the structures into pools to mitigate risk of anomalies during calculation of future performance as taught by Bliss in order to calculate or determine future performance of a particular equipment and compare the performance to other similar equipment devices in different building of the same pool/group/classification of devices in order to improve performance of the equipment or its components (see [0045] “to compare performance metrics for similar machines or industrial systems at different plant facilities.  For example, a cloud-based analytics service can identify similar machines or workcells at different plant facilities, and compare the relative performance of these machines.  Further analysis can determine which location is achieving the best performance metrics for the machine, and identify factors that may contribute to that machine's superior performance (e.g., a particular operator workflow, configuration settings, maintenance schedules, firmware versions, programming changes etc.).  The system can then generate recommendations for bringing similar assets at other locations in line with the best performing version of the asset”; also, see [0056] and [0071]; also, see Fig. 4 and see [0117] and [0118]; (see [0004] “recommendation data based on a result of the comparative analysis, wherein the recommendation data identifies a recommended modification to one or more of the automation systems determined to improve a performance metric”; also, see [0051] executing the recommendation will improve the performance of the facilities; also, see [0116]. This is a common sense function to compare heating machines data/performance involving yield or temperature to the same data/machines and not to different equipment or machine because it would result in anomalous data).	
	As per claim 23, Schmirler-Khudhair-Bliss teaches the apparatus of claim 22, Khudhair further teaches wherein the measure of a distance to the at least three of the positioning reference devices comprises relative signal strength received from wireless transmissions emanating from the at least three positioning reference devices (see page 393 2.1 “time of arrival (TOA) or time difference of arrival (TDOA) is usually measured, and the distance is derived by computing the attenuation of the emitted signal strength or by multiplying the radio signal velocity and the travel time”; also, see page 402 “Using Wi-Fi in indoor positioning and navigation systems depends on knowing a list of wireless routers that are available in an area in which the system operates in. The most popular WLAN positioning method is RSS (Received Signal Strength) which is easy to extract in 802.11 networks and can run on off the- shelf WLAN hardware [1]”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler-Khudhair-Bliss to include wherein the measure of a distance to the at least three of the positioning reference devices comprises relative signal strength see page 402) using the signal strength of the reference points because this method was very well known, reliable, and easy to extract when detecting a distance between an object and reference points (see page 402 first paragraph).  
	As per claim 24, Schmirler-Khudhair-Bliss teaches the apparatus of claim 22, Khudhair further teaches additionally wherein the measure of a distance to the at least three positioning reference devices comprises ascertaining a time of arrival of radio signals of wireless transmissions emanating from the at least three positioning reference devices (see page 393 2.1 “The use of geometric characteristics of triangles to achieve or estimate the location of person or objects it’s called-Triangulation and can be divided into: lateration and angulation as shown in Figure 1. Lateration estimates the position of an object by measuring its distances from multiple reference points. So, it is also called range measurement techniques. Instead of measuring the distance directly using received signal strengths (RSS), time of arrival (TOA) or time difference of arrival (TDOA) is usually measured, and the distance is derived by computing the attenuation of the emitted signal strength or by multiplying the radio signal velocity and the travel time”; also, see Fig. 5 three positioning devices are used; also, see page 395 first paragraph (2.5 lateration)).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to GPS positioning system is not so accurate when indoors. However, combining external localization using GPS and internal localization provides a more robust and more accurate localization system) to find the position of a person or object inside a building  (see page 392 “Indoor localization system is a system that attempts to find the accurate position of the person and object inside a building, mall”; also, see page 393 “2. Wireless indoor location techniques… Triangulation positioning techniques can provide absolute, relative and proximity position information”; also, see page 393 “2.1 triangulation technique…”). 
	As per claim 25, Schmirler-Khudhair-Bliss teaches the apparatus of claim 21, Khudhair further teaches wherein the measure of a distance to the at least three positioning reference devices comprises calculating a difference in a time of arrival of radio signals of wireless transmissions emanating from the at least three reference positioning devices (see page 396 Fig. 7-8  three wireless positioning devices are used and their signal transmission are used for locating the object; also, see page 398 “4 existing wireless indoor localization system… In this paper, we adopt the wireless technologies scheme, also addressing their positioning algorithms and their application situation”; also, see page 402 “Using Wi-Fi in indoor positioning and navigation systems depends on knowing a list of wireless routers that are available in an area in which the system operates in”; also, see page 407 Wi-Fi technology combined with triangulation flor localization purposes; also, see  page 393 2.1 “time of arrival (TOA) or time difference of arrival (TDOA) is usually measured, and the distance is derived by computing the attenuation of the emitted signal strength or by multiplying the radio signal velocity and the travel time”; also, see Fig. 5 and page 395 first paragraph (2.5 lateration)).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler-Khudhair-Bliss’ combination as taught above to include wherein the measure of a distance to the at least three positioning reference devices comprises calculating a difference in a time of arrival of radio signals of wireless transmissions emanating from the at least three reference positioning devices as taught by for the advantageous benefit using a well-proven, conventional, and reliable position detection algorithm to locate the exact position of the sensors distributed through the facility and to provide a more accurate localization system (GPS positioning system is not so accurate when indoors. However, combining external localization using GPS and internal localization provides a more robust and more accurate localization system) to find the position of a person or object inside a building  (see page 392 “Indoor localization system is a system that attempts to find the accurate position of the person and object inside a building, mall”; also, see page 393 “2. Wireless indoor location techniques… Triangulation positioning techniques can provide absolute, relative and proximity position information”; also, see page 393 “2.1 triangulation technique…”). 
	As per claim 29, Schmirler-Khudhair-Bliss teaches the apparatus of claim 21, Schmirler further teaches wherein the first state within the building comprises a measurement of electrical current supplied to equipment installed in the building (see [0046] “analog I/O that transmits and receives analog voltage or current signals to and from the devices”; thus, measurements for a plurality of devices or a plurality of states including measured currents from different devices are determined;  also, see  [0111] “motor current data”; Also, see 0147  “the monitoring component 316 may monitor for internal drive abnormal conditions, including but not limited to overcurrent or undercurrent faults”; also, see [0169]).
 	As per claim 30, Schmirler-Khudhair-Bliss teaches the apparatus of claim 26, Schmirler further teaches wherein the first state comprises a number of cycles of operation of equipment installed in the building (see [0089] “…overall equipment effectiveness (OEE), performance or production efficiency, percentage of machine availability over time, product quality statistics, cycle times, overall downtime or runtime durations (e.g., accumulated or per work shift), or other such statistics).
	As per claim 31, Schmirler-Khudhair-Bliss teaches the apparatus of claim 26 wherein the first state comprises a number of cycles of operation of an appliance installed in the building (see [0089] “…overall equipment effectiveness (OEE), performance or production efficiency, percentage of machine availability over time, product quality statistics, cycle times, overall downtime or runtime durations (e.g., accumulated or per work shift), or other such statistics”, equipment and appliance are equivalent since an appliance is a device or piece of equipment; also, see [0104] the information monitored can be with respect to a cabinet or machine, see Fig. 11).
	As per claim 32, Schmirler-Khudhair-Bliss teaches the apparatus of claim 26, Schmirler further teaches wherein the first state comprises measurement of electrical current to an appliance installed in the building (see [0046] “analog I/O that transmits and receives analog voltage or current signals to and from the devices”; also, see  [0111] “motor current data”; Also, see [0147]  “the monitoring component 316 may monitor for internal drive abnormal conditions, including but not limited to overcurrent or undercurrent faults”; also, see [0169]; equipment and appliance are equivalent since an appliance is a device or piece of equipment; also, see [0104] the information monitored can be with respect to a cabinet or machine, see Fig. 11).
 	As per claim 36, Schmirler-Khudhair-Bliss teaches the apparatus of claim 21, Schmirler further teaches wherein the first state comprises a heat sensor scan of a portion of the building ([0155] In some embodiments, the device interface component 314 may also receive environment data collected by the user's wearable appliance 206 in the form of multimedia (e.g., audio and/or video data); infrared data (this indicates a heat sensor since infrared devices measure infrared radiation and/or heat); heat signature data”).
	As per claim 37, Schmirler-Khudhair-Bliss teaches the apparatus of claim 36, Schmirler further teaches wherein the first state comprises an infrared scan ([0155] In some embodiments, the device interface component 314 may also receive environment data collected by the user's wearable appliance 206 in the form of multimedia (e.g., audio and/or video data); infrared data (this indicates a heat sensor since infrared devices measure infrared radiation and/or heat); heat signature data).
Claims 27 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al (US 20180130260) in view of Khudhair et al (Wireless Indoor Localization Systems and Techniques: Survey and Comparative Study), and Bliss et al (US 20170351226) as applied to claim 21 above, and further in view of O’keeffe  (US 20170055126).
	As per claim 27, Schmirler-Khudhair-Bliss teaches the apparatus of claim 26, Schmirler further teaches wherein the first state comprises a vibration measured (see [0136] “excessive vibration”; also, see [0137] “or example, some machines may emit noise at a recognizable characteristic frequency when experiencing excessive vibration, or when the machine is otherwise running improperly or in a sub-optimal manner”; also, see [0155] “vibration data (which may be obtained by the wearable appliance 206 via the user's body when the user touches a vibrating component of an industrial machine or system)”.
	Schmirler-Khudhair-Bliss does not explicitly teach a vibration measured with an accelerometer.
	O’Keeffe teaches a localization system and method comprising wherein a first state comprises a vibration measured with an accelerometer (see paragraphs [0020] and [0051]: vibration sensor; and see paragraphs 0075: vibration sensors associated with an accelerometer).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler-Khudhair-Bliss’ combination as taught above to include a vibration measured with an accelerometer as taught by O’Keeffe in order to easily include an accelerometer in a mobile device or within the structure to detect vibrations since accelerometer are well proven, conventional and reliable vibration detection devices. 
	As per claim 33, Schmirler-Khudhair-Bliss teaches the apparatus of claim 26, while Schmirler teaches detecting vibration data based on the vibration of a human (see [0155]), but it does not explicitly teach wherein the first state comprises a vibration associated with movement of an occupant of the building (wherein movement is been interpreted as changing location or position as suggested in the instant application, see 0069 and 0133).
	However, O’Keeffe teaches a localization system and method that discloses wherein the first state comprises a vibration associated with movement of an occupant of the building (see paragraphs [0020], [0051]: vibration sensor; also, see [0062] “vibrations indicative of walking with the mobile device in a pocket or purse” and see paragraphs [0074-0075] and [0105]: vibration sensors associated with an accelerometer are associated with movement of a person; also, see [0107]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to 
	As per claim 34, Schmirler-Khudhair-Bliss-O’Keeffe teaches the apparatus of claim 33, While Schmirler teaches identifying vibrations which would indicate that vibration patterns have to previously be detected and stored (see [0137]), it does not explicitly teach additionally comprising a sensor for recording a vibration pattern associated with movement of a specific person within the building/structure and a storage for storing a movement pattern of the specific person through the building/ structure based upon the sensor for recording a vibration pattern measurements.
 	However, O’Keeffe further teaches additionally comprising a sensor for recording a vibration pattern associated with movement of a specific person within the building/  structure (see [0051] vibration sensor) and a storage for storing a movement pattern of the specific person through the building/structure based upon the sensor for recording a vibration pattern measurements (see Fig. 2 the processor 240 comprises a memory to paragraphs [0020], [0028] [0051]: vibration sensor; also, see [0062] “vibrations indicative of walking with the mobile device in a pocket or purse” and see paragraphs [0074-0075] “In some embodiments the proximity estimator can compare proximity indications (e.g. sound and vibration data) with a database of identified patterns in order to estimate proximity”; also, see [0105]: vibration sensors associated with an accelerometer are associated with movement of a person; also, see [0107]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler-Khudhair-Bliss-O’keefe’s combination as taught above to include additionally comprising a sensor for recording a vibration pattern associated with movement of a specific person within the building and a storage for storing a movement pattern of the specific person through the building based upon the sensor for recording a vibration pattern measurements as taught by O’Keeffe in order to easily 
Identify vibrations patterns by the used of previously stored vibration patterns and identify a person associated with the detected data (see [0004], [0006] and [0013]).
	As per claim 35, Schmirler-Khudhair-Bliss-O’Keeffe teaches the apparatus of claim 33, Schmirler-Khudhair-Bliss-Joshi does not do not explicitly teach additionally comprising a sensor for recording a vibration pattern associated with a particular activity.
 	However, O’Keeffe further teaches additionally comprising a sensor for recording a vibration pattern associated with a particular activity (see [0051] vibration sensor; also, see [0023] sensing vibration from a person typing nearby; also, see [0062] “vibrations indicative of walking with the mobile device in a pocket or purse” walking is an activity and see [0063] “vibration, acceleration and power state (e.g. active, standby or sleep”; and see paragraphs [0074-0075] “In some embodiments the proximity estimator can compare proximity indications (e.g. sound and vibration data) with a database of identified patterns in order to estimate proximity”; also, see [0105]: vibration sensors associated with an accelerometer are associated with movement of a person; also, see [0107]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler-Khudhair-Bliss-O’Keeffe combination as taught above to include additionally comprising a sensor for recording a vibration pattern associated with a particular activity as taught by O’Keeffe in order to easily Identify vibrations patterns by the used of previously stored vibration patterns and identify a person’s activity  associated with the detected data (see [0004], [0006] and [0013]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al (US 20180130260) in view of Khudhair et al (Wireless Indoor Localization Systems and Techniques: Survey and Comparative Study), and Bliss et al (US 20170351226) as applied to claim 21 above, and further in view Hailemariam et al (US 20120296610).
	As per claim 28, Schmirler-Khudhair-Bliss teaches the apparatus of claim 26, Schmirler teaches temperature sensors (see [0045] “Example input devices can include telemetry devices (e.g., temperature sensors”; 0056 If the user is 
currently viewing a die-cast furnace, the presentation system may superimpose a 
current furnace temperature near the view of the furnace”; 0107] “(e.g., temperatures or temperature changes of interior machine or cabinet components, imminent overcurrent indications, etc.).) but it does not explicitly teach wherein the first state comprises a temperature measured with a sensor located within the building  (while the claim is broad and the temperature could be interpreted to any temperature of any device within the facility /structure, for purposes of compact prosecution, this limitation has been interpreted as temperature of the environment inside a building since that seems the intended limitation.).
 	However, Hailemariam teaches a system capturing/measuring a first state within a structure, the first state comprises a temperature  measured with a sensor located within the building (see [0021] “FIG. 6 illustrates an exemplary time based visualization of temperature across three building cubes, according to one embodiment of the present invention”; also, see [0037] and [0041] humidity sensors; also, see [0048] “The user may also select one or more environmental elements, such as temperature, air flow, light, etc. to be displayed on the computer screen in context of the displayed 3-D representation of the selected building module”; also, see Fig. 7).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler-Khudhair-Bliss as taught above to include capturing/measuring capturing/measuring a first state within a structure, the first state comprises a temperature  measured with a sensor located within the building as taught by Hailemariam in order to visualize the collected building data in an VR/AR model (see Fig. 4A and see [0037] “is a logical diagram of a system 200 for 3-D visualization of building data, according to one embodiment) and allow a user to have a perspective of the temperature or humidity form its point of view when located near a desired position within the facility/commercial structure. 
Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al (US 20180130260) in view of Khudhair et al (Wireless Indoor Localization Systems and Techniques: Survey and Comparative Study), and Bliss et al (US 20170351226) as applied to claim 22 above, and further in view of Lo et al (US 20150088312).
	As per claim 41, Schmirler-Khudhair-Bliss teaches the apparatus of claim 22, but it does not explicitly teach wherein the server aggregates man hours for structure repair and maintenance and allocates obligations related to the man hours for structure repair and maintenance to a first party.
	However, Lo teaches a system comprising a server, wherein the server aggregates man hours for structure repair and maintenance (see Fig. 1 server 10; and see Fig. 4 maintenance management subsystem included in server 10; also, see   [0042] “the maintenance management sub-system 133 collects the down time data, the maintenance time…”; also, see [0081]. Man hour is broadly defined and interpreted as amount of work performed or to be performed by a worker in one hour. Maintenance time suggest man hour), and allocates obligations related to the man hours for structure repair and maintenance to a first party (0042 “…When the hardware devices 41 need to be maintained, the maintenance management sub-system 133 may have a notice shown on the graphic user interface 11, and a maintenance person will be informed/first party by the notice on the graphic user interface 11, or a message, an e-mail sent from, or apps installed on a smart phone. The maintenance management sub-system 133 requests the hardware devices 41 directly (or through the ICS 4) or accesses the database 17 for obtaining above data”, thus, a technician is assigned/obligation assigned related to the man hour collected).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified’s Schmirler-Khudhair-Bliss invention to include wherein the server aggregates man hours for structure repair and maintenance and allocates obligations related to the man hours for structure repair and maintenance to a first party as taught by Lo in order to oblige/assign a technician/first party to perform the maintenance for the devices based on the man hour collected (see [0042]).
 	As per claim 42, Schmirler-Khudhair-Bliss the apparatus of claim 41, Lo further teaches wherein the server aggregates equipment performance and allocates obligations related to equipment performance to a second party (also, see [0043-0044] “In addition to inform maintenances under certain situations, the maintenance management sub-system 133 will be responsible to the routine notices and records of the hardware devices 41. Such maintenances can be proceeded according to the standard of process (SOP). It is to be noted that the maintenance management sub-system 133 obtains users' complains via the QoS management sub-system 134 and the database 17. For example, when a user often complains that an HVAC in a certain area does not work properly, the maintenance management sub-system 133 can optionally inform a maintenance person to check the condition of the HVAC”; also, see “0044 Further, the maintenance management sub-system 133 connects with the building monitoring sub-system 135 for obtaining the operation statuses of the hardware devices 41 in time, and therefore a maintenance notice will be quickly issued. For example, when the building monitoring sub-system 135 knows the hardware devices 41 are not working properly, the maintenance management sub-system 133 immediately issues a maintenance notice to the maintenance person/second party”; also, see [0049-0050] second performance such as power consumption is monitored and when a target has not been reached obligations/actions/requests are sent to an owner/second party to reset the energy saving target; also, see [0084]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified’s Schmirler-Khudhair-Bliss invention to include wherein the server aggregates equipment performance and allocates obligations related to equipment performance to a second party as taught by Lo in order to oblige/assign a maintenance person/second party to perform the maintenance for the devices based on monitored equipment performance in a fast manner (see [0043-0044]).
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Jones (US 20160187896) and Quam (US 20150127174) teaches a system comprising calculating future metrics of senses data based on deployment objectives or empirical data form sensors.  
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
	
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117